Exhibit 99.1 Council Bluffs, Iowa November 22, 2011 On November 22, 2011, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its financial results for the fiscal year ended September 30, 2011 (“Fiscal 2011”).SIRE reported a net loss of $2,707,306 or $206.05 per unit, compared to a net loss of $8,951,362 or $681.28 per unit for the fiscal year ended September 30, 2010 (“Fiscal 2010”).The cash flow from operations for Fiscal 2011 was $25,307,440 compared to ($1,797,177) for Fiscal 2010; with the overall cash flow for Fiscal 2011 of $7,574,046 as compared to ($4,022,540) for Fiscal 2010. Adjusted EBITDA, which is defined as earnings before interest, income taxes, and depreciation and/or amortization, or EBITDA, as adjusted for unrealized hedging losses (gains) was$26,297,767 for Fiscal 2011 and $18,895,097 for Fiscal 2010. SIRE had $11.01 million in cash and equivalents and $12.25 million available under committed loan agreements (subject to satisfaction of specified lending conditions and covenants) as well as an additional $6.25 million available under uncommitted loan agreements at September 30, 2011. For reconciliations of Adjusted EBITDA to net income attributable to SIRE, see “Adjusted EBITDA” below. Brian Cahill, SIRE’s General Manager and CEO, stated, “As we look back on Fiscal 2011, we can recap it best by noting the strong strides we have made in improving our liquidity and in reducing our debt in the midst of extremely volatile commodity prices.The continuing improvement in the cash flow from operations allowed us to have a net reduction of approximately $14.6 million on our debt during the year ended September 30, 2011.” About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIREand are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report on Form 10-K for the fiscal year ended September 30, 2011, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business ,andthe effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Releaseare included in the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE.\ Summary Balance Sheets Southwest Iowa Renewable Energy, LLC Balance Sheets - September 30, 2011 and 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash - Accounts receivable - Accounts receivable, related party Due from broker Inventory Derivative financial instruments, related party - Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT Land Plant, building, andequipment Office and other equipment Accumulated depreciation OTHER ASSETS Other - Financing costs, net of amortization of $1,859,426 and $1,467,677, respectively Total other assets TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ EQUITY CURRENT LIABILITIES Accountspayable Accounts payable, related parties Derivative financial instruments, related party $ $ - Derivative financial instruments Accrued expenses Accrued expenses, related parties Current maturities ofnotes payable Total current liabilities NOTES PAYABLE, less current maturities OTHER COMMITMENTS MEMBERS’ EQUITY Members’ capital, 13,139 units issued & outstanding Earnings (deficit) $ $ Financial Results Year Ended September 30, Year Ended September 30, Revenues $ $ Cost of Goods Sold Cost of goods sold – non hedging Realized & unrealized hedging (gains) Cost of Goods Sold Gross Margin General and administrative expenses Operating income (loss) Other income and (expense): Interest income Other income Interest expense Net (loss) $ $ Weighted average units outstanding Net (loss) per unit – basic and diluted Management uses Adjusted EBITDA, a non-GAAP measure, to measure the Company’s financial performance and to internally manage its business.Management believes that adjusted EBITDA provides useful information to investors as a measure of comparison with peer and other companies.Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flow as determined in accordance with generally accepted accounting principles.Adjusted EBITDA calculations may vary from company to company.Accordingly, our computation of Adjusted EBITDAmay not be comparable with a similarly-titledmeasure of another company. The following sets forth the reconciliation of Net Loss to Adjusted EBITDA for the periods indicated: YearEnded September 30, 2011 YearEnded September 30, 2010 Amounts Amounts Net income (loss) $ $ Interest Expense Depreciation EBITDA $ $ Unrealized hedging losses (gains) Adjusted EBITDA $ $ Adjusted EBITDA per unit $ $ Statistical Information YearEnded September 30, 2011 YearEnded September 30, 2010 Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 81% $ 84% $ Dry Distiller’s Grains 17% $ 16% $ Corn Oil 2% $ 0 0% $ 0 Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC
